Case 19-17197-pmm   Doc 62    Filed 01/12/21 Entered 01/12/21 15:31:56   Desc Main
                             Document      Page 1 of 6
Case 19-17197-pmm   Doc 62    Filed 01/12/21 Entered 01/12/21 15:31:56   Desc Main
                             Document      Page 2 of 6
Case 19-17197-pmm   Doc 62    Filed 01/12/21 Entered 01/12/21 15:31:56   Desc Main
                             Document      Page 3 of 6
Case 19-17197-pmm   Doc 62    Filed 01/12/21 Entered 01/12/21 15:31:56   Desc Main
                             Document      Page 4 of 6
Case 19-17197-pmm   Doc 62    Filed 01/12/21 Entered 01/12/21 15:31:56   Desc Main
                             Document      Page 5 of 6
Case 19-17197-pmm   Doc 62    Filed 01/12/21 Entered 01/12/21 15:31:56   Desc Main
                             Document      Page 6 of 6
